Citation Nr: 0709183	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  03-25 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine at L4-
L5 and L5-S1.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's verified periods of active military are from 
August 1972 to February 1980 and from January 1981 to July 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision denied 
entitlement to an increased disability rating for the 
veteran's service-connected degenerative disc disease of the 
lumbar spine.  A September 2006 rating decision awarded a 
separate 10 percent disability rating for radiculopathy of 
the left leg associated with the veteran's service-connected 
degenerative disc disease.  

In November 2006, a hearing was held before Mark W. 
Greenstreet who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The Board notes that the veteran has pursued this appeal 
without the assistance of a representative.  While he is free 
to proceed in this manner, the Board simply reminds him that 
assistance, and representation, is available from any number 
of accredited veterans' service organizations and his state's 
veterans' department.

The Board also notes that, at points in the claims file, the 
veteran has taken issue with the exact dates of service 
indicated.  The dates above are the dates that have been 
verified.  If the veteran has additional evidence related to 
his dates of service, such as copies of discharge papers, DD 
214s, then he should submit such evidence.

FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
of the lumbar spine is manifested by:  forward flexion to 80 
degrees; extension to 30 degrees; lateral flexion to 30 
degrees on the right and 20 degrees on the left; rotation to 
30 degrees bilaterally; and, complaints of stiffness, pain 
and discomfort.  There is evidence of paraspinal muscle 
spasm.  However, there is no evidence of ankylosis, 
neurologic abnormalities, or a fractured vertebra.

2.  The veteran is receiving a separate 10 percent disability 
rating for left leg radiculopathy manifested by sensory 
deficit of the left leg and complaints of pain in the left 
leg.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for degenerative disc disease of the lumbosacral spine at L4-
L5 and L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Code 
5292, 5293, (effective prior to September 26, 2003); 
Diagnostic Code 5243 (effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
October 2002 and March 2006  satisfied the duty to notify 
provisions.  The veteran's VA medical treatment records have 
been obtained and he has been accorded recent VA Compensation 
and Pension examinations.  There is no indication in the 
record that additional evidence relevant to the issue decided 
herein is available and not part of the claims file.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issue decided herein. The claim 
was readjudicated subsequent to the March 2006 letter in 
Supplemental Statement of the Case dated April 2006.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; 
private medical records, VA medical treatment records; and, 
examination reports.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show with respect to the veteran's claim for an increased 
disability rating for his service-connected degenerative disc 
disease of the lumbar spine.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2006).

The veteran retired after serving over 20 years of active 
service in July 1993.  Service connection for degenerative 
disc disease of the lumbosacral spine at L4-L5 and L5-S1 was 
granted and a 10 percent disability rating was assigned 
effective August 1993.  The veteran's claim for an increased 
disability rating was received at the RO on September 12, 
2002.  

During the course of this appeal the regulations for rating 
disabilities of the spine were revised effective September 
23, 2002, and effective September 26, 2003.  See 67 Fed. Reg. 
54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  
The regulations for intervertebral disc syndrome under 
Diagnostic Code 5293 that became effective on September 23, 
2002, contained notes addressing the definition of 
incapacitating episodes and addressing rating procedure when 
intervertebral disc syndrome is present in more than one 
spinal segment.  These notes were omitted when the criteria 
for intervertebral disc syndrome were reclassified as 
Diagnostic Code 5243, effective on September 26, 2003.  This 
omission was apparently inadvertent and was corrected by 69 
Fed. Reg. 32,449, 32,450 (June 10, 2004).  The correction was 
made effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The Rating Schedule, prior to September 26, 2003, provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent). 38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 26, 2003).  For lumbosacral 
strain, ratings were provided when there was evidence of 
characteristic pain on motion (10 percent), muscle spasm on 
extreme forward bending with loss of lateral spine motion, 
unilateral, in a standing position (20 percent), or listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion (40 
percent). 38 C.F.R. § 4.71, Diagnostic Code 5295 (effective 
before September 26, 2003).

Prior to September 26, 2003 degenerative disc disease was 
rated under Diagnostic Code 5293 for intervertebral disc 
syndrome.  The Rating Schedule, provided for a noncompensable 
rating for postoperative, cured intervertebral disc syndrome.  
A 10 percent rating was warranted upon a showing of mild 
intervertebral disc syndrome, while a 20 percent rating 
contemplated moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating, the highest rating 
assignable, required persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71, Diagnostic Code 5293 
(effective before September 26, 2003).

The prior rating schedule also provided for 100 percent 
disability ratings for disabilities of the spine for:  
residuals of a fractured vertebra with spinal cord 
involvement rendering the veteran bedridden or requiring long 
leg braces; or for complete bony fixation (ankylosis) of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286 
(effective before September 26, 2003).

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified Diagnostic Code 
for lumbar strain is 5237 while the new Diagnostic Code for 
intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2006).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2006).

Range of motion measurement are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2006).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2006).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2006).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2006).  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The veteran currently is assigned a 10 percent disability 
rating for his service-connected degenerative disc disease of 
the lumbosacral spine.  The preponderance of the evidence is 
against the assignment of a disability rating in excess of 10 
percent for this disability.

Initially, the Board notes that the veteran filed his claim 
for service connection upon separation from service in 1993 
and it was granted at a 10 percent disability rating.  He 
filed a claim for an increased rating for his low back 
disorder which was received at the RO in September 2002.  In 
this claim the veteran specifically indicated that the last 
time he had been seen for this disability was at the 1993 VA 
Compensation and Pension examination.  There is no evidence 
of record that the veteran had any medical treatment for his 
low back disability from 1993 until he filed his claim for an 
increased rating in 2002, a period of time of almost a 
decade.

In November 2002, a VA examination of the veteran was 
conducted.  The veteran reported having back pain which he 
treated by taking Motrin.  He further reported two instances 
of back pain that required him to crawl to the bathroom.  
However, he indicated that he had not lost any work time due 
to his back disability.  Physical examination of the 
veteran's lumbar spine was conducted.  Range of motion 
testing revealed:  forward flexion to 75 degrees; extension 
to 30 degrees; lateral flexion to 40 degrees, bilaterally; 
and rotation to 35 degrees, bilaterally.  There was evidence 
of pain on range of motion.  Straight leg raising was 
positive on the left with pain in the hamstring area, but the 
examiner indicated that this was not a presentation of 
radiculopathy.  Sensory, reflex, and muscle strength 
examination revealed normal results.  No muscle spasm was 
noted and there was no neurologic abnormality associated with 
the lumbar spine disability.  

Medical treatment records for the period of time 2001 to 2005 
were obtained from the veteran's private physician.  A 
November 2001 record reveals that the veteran had "no major 
medical problems."  A January 2002 treatment record reveals 
that the veteran had complaints of low back pain from over 
exertion and lifting the prior week.  The veteran indicated 
no numbness or foot drop.  Physical examination revealed 
negative straight leg raise tests.  Reflexes were normal and 
there was no tenderness to palpation of the paraspinal 
muscles.  The diagnosis was "low back pain without 
radiculopathy signs," and the veteran was prescribed Motrin 
and a muscle relaxant.  

A February 2002 private treatment record reveals that the 
veteran was seen for examination for the renewal of his 
commercial driver's license.  No major medical problems were 
noted.  There was no evidence of neurological signs and no 
musculoskeletal issues were noted.  

A December 2003, treatment record indicates that the veteran 
again had complaints of low back pain.  At this time he also 
reported complaints of left leg numbness and tingling which 
were new complaints at that time.  A November 2004 treatment 
record revealed a diagnosis of low back pain without 
radiculopathy signs.  Conservative treatment measures with 
pain medication were recommended as the course of treatment.  
A March 2004 VA outpatient treatment record reveals that the 
veteran had continuing complaints of low back pain.

In September 2005, the most recent VA Compensation and 
Pension examination of the veteran was conducted.  The 
veteran reported having constant low back pain which radiated 
down his left leg.  Range of motion testing revealed:  
forward flexion to 80 degrees; extension to 30 degrees; 
lateral flexion to 30 degrees on the right and 20 degrees on 
the left; rotation to 30 degrees, bilaterally.  Bilateral 
paraspinal muscle spasm at the L4-L5 level was noted along 
with palpable tenderness.  While the veteran reported pain 
radiating down the back of his left leg, straight leg raise 
testing was negative.  The examining physician did indicate 
the presence of sensory deficit in the left leg.  However 
there was no evidence of any bowel, bladder, or erectile 
dysfunction secondary to the service-connected degenerative 
disc disease.  The examiner noted that the veteran's pain on 
motion of the lumbar spine resulted in a decrease of range of 
motion of 10 degrees in all ranges of motion.  

In November 2006, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified that he had constant back pain which radiated into 
his left leg.  He also testified about the few instance where 
he reported back pain severe enough that it caused him to 
have to crawl on all four to get to the bathroom.  However, 
he also testified that his back pain was only treated with 
Motrin and Tylenol and that he did not suffer from muscle 
spasms.  

When the veteran's degenerative disc disease of the lumbar 
spine is considered under the old rating criteria, an 
increased rating is not warranted.  Simply put, there is no 
evidence contained in the medical records dated prior to 2003 
of severe symptoms of degenerative disc disease or of muscle 
spasm.  There is evidence of some limitation of motion only 
without the presence of radiculopathy symptoms.  38 C.F.R. § 
4.71, Diagnostic Codes 5292, 5293 (effective before September 
26, 2003). 

When his disability is considered under the current rating 
criteria an increased rating is also not warranted.  There is 
simply no evidence contained in the medical evidence of 
record which shows that the forward flexion of the veteran's 
thoracolumbar spine is limited to 60 degrees or less.  Nor is 
there evidence that the combined range of motion of the 
thoracolumbar spine is 120 degrees or less.  There is no 
evidence of any evidence of ankylosis of the lumbar spine, 
nor is there evidence of incapacitating episodes, which would 
warrant the assignment of a disability rating in excess of 10 
percent under the current regulations.  Moreover, the 
veteran's complaints of pain radiating into his legs are 
contemplated by the current 10 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  

The record does show the recent diagnosis of sensory deficit 
in the left leg.  However, this has been assigned a separate 
10 percent disability rating under Diagnostic Code 8521 for 
mild incomplete paralysis of the common peroneal nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8521.  Accordingly, 
entitlement to a disability rating in excess of 10 percent 
for the veteran's service-connected degenerative disc disease 
of the lumbosacral spine must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of disability 
rating in excess of 10 percent for the service-connected 
degenerative disc disease, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A disability rating in excess of 10 percent for degenerative 
disc disease of the lumbosacral spine is denied.



____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


